Ness, Justice
(dissenting) :
I dissent and would affirm the trial court. In my view the majority gives an overly strict interpretation to § 28-9-90, Code of Laws of South Carolina (1976), in dismissing the appeal because the City of Orangeburg served its notice of appeal on Carolyn Edwards’ attorney rather than her.
Although § 28-9-90, supra, designates notices to be served in the same manner as a summons in a civil action, I believe the interests of justice dictate a more liberal interpretation of the statute than given by the majority.
It is well-settled that once an action has been commenced and an attorney retained, all papers shall be served on the attorney. See § 15-9-990, Code of Laws of South Carolina (1976). The majority relies on § 15-9-1030, Code of Laws of South Carolina (1976) to support their position that the service of the notice of appeal in this case was improperly served.
Here, although the Code states that the procedure for serving a summons shall be followed, what we have being served is, in fact, a notice of appeal and not a summons.
In Anderson v. Anderson, 198 S. C. 412, 18 S. E. (2d) 9 (1941), this Court held that a notice of appeal was not a “process” within the meaning of § 15-9-1030, supra, so as to prohibit service on the attorney in lieu of opposing party. The same rationale applies in this case. The sole purpose of a notice of appeal is to inform the court and the opposing party that the party appealing is dissatisfied with and seeks to appeal from the decision rendered.
*359Furthermore, § 28-3-80, Code of Laws of South Carolina (1976), provides that notice of appeal in a state condemnation proceeding may be served on opposing party or its counsel. I can see no. valid reason why a different procedure is called for when the municipality rather than the state is a party to the condemnation proceeding. It is undisputed that appellant’s counsel was served with the notice of appeal within the statutory time and prior to writing the City to ascertain their intentons.
The majority’s strict interpretation of § 28-9-90, supra, in my opinion places form over substance.
I would affirm the lower court and allow the appeal to proceed.
Littlejohn, J., concurs.